DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a laminated wood product, comprising:
a first layer which is formed of at least one hardwood or softwood plank presenting a pair of parallel major surfaces, a pair of minor surfaces, a pair of end surfaces and a longitudinal direction parallel with said major and minor surfaces and perpendicular to the end surfaces,
said plank having a water content of less than 25 % by weight, and
said plank presents a pair of juxtaposed plank portions, at least partially separated by an open gap running along a fiber direction of the plank, said gap presenting crack surfaces; and
at least one second layer, laminated to one of the major surfaces.

Fillafer (EP 2535155), Leitinger (US 2013/0183477) and Hasegawa (US 4747899) teach a laminated wood product, comprising: a first layer which is formed of at least one hardwood or softwood plank presenting a pair of parallel major surfaces, a pair of minor surfaces, a pair of end surfaces and a longitudinal direction parallel with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748